            Case 3:20-cv-00212-JM Document 7 Filed 09/14/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

KEVIN KENNEDY                                                                      PLAINTIFF

v.                                   3:20-cv-00212-JM-JJV

STATE OF ARKANSAS, et al.                                                          DEFENDANTS

                   PROPOSED FINDINGS AND RECOMMENDATIONS

                                        INSTRUCTIONS

       The following recommended disposition has been sent to United States District Judge

James M. Moody, Jr. Any party may serve and file written objections to this recommendation.

Objections should be specific and should include the factual or legal basis for the objection. If the

objection is to a factual finding, specifically identify that finding and the evidence that supports

your objection. An original and one copy of your objections must be received in the office of the

United States District Court Clerk no later than fourteen days from the date of the findings and

recommendations. The copy will be furnished to the opposing party. Failure to file timely

objections may result in waiver of the right to appeal questions of fact.

       If you are objecting to the recommendation and also desire to submit new, different, or

additional evidence, and to have a hearing for this purpose before the District Judge, you must, at

the same time that you file your written objections, include the following:

       1.      Why the record made before the Magistrate Judge is inadequate.

       2.      Why the evidence proffered at the hearing (if such a hearing is granted) was not

offered at the hearing before the Magistrate Judge.
            Case 3:20-cv-00212-JM Document 7 Filed 09/14/20 Page 2 of 3




       3.      The details of any testimony desired to be introduced at the new hearing in the form

of an offer of proof, and a copy, or the original, of any documentary or other non-testimonial

evidence desired to be introduced at the new hearing.

       From this submission, the District Judge will determine the necessity for an additional

evidentiary hearing. Mail your objections and “Statement of Necessity” to:

                                Clerk, United States District Court
                                   Eastern District of Arkansas
                              600 West Capitol Avenue, Suite A149
                                   Little Rock, AR 72201-3325

                                         DISPOSITION

       Kevin Kennedy (“Plaintiff”) filed this action on July 22, 2020, alleging violations of his

constitutional rights. (Doc. No. 1.) On August 7, 2020, mail sent from the Court to Plaintiff was

returned as undeliverable. (Doc. No. 3.) That same day, I reminded Plaintiff of his duty under

Local Rule 5.5(c)(2) to promptly notify the Clerk of the Court and other parties of any change in

his address. (Doc. No. 4.) I also directed Plaintiff to update his address with the Court within

thirty days, or risk having his case dismissed without prejudice. (Id.) The Clerk mailed a copy of

the July 28 Order to Plaintiff, but that envelope was returned also. (Doc. Nos. 5, 6.)

       More than thirty days have passed from the entry of my August 7, 2020 Order. Plaintiff

has not complied with or otherwise responded to the Order. Plaintiff was warned that failure to

comply with the August 7 Order could result in the dismissal of his case without prejudice pursuant

to Local Rule 5.5(c)(2).

       IT IS, THEREFORE, RECOMMENDED that Plaintiff=s Complaint (Doc. No. 1) be

DISMISSED without prejudice, and that the Court certify, pursuant to 28 U.S.C. § 1915(a)(3), that

an in forma pauperis appeal from any Order adopting this recommendation and the accompanying

Judgment would not be taken in good faith.



                                                 2
   Case 3:20-cv-00212-JM Document 7 Filed 09/14/20 Page 3 of 3




DATED this 14th day of September 2020.


                                         ____________________________________
                                         JOE J. VOLPE
                                         UNITED STATES MAGISTRATE JUDGE




                                    3
